    Case 8:18-cv-01685-DOC-JDE Document 32 Filed 12/13/18 Page 1 of 6 Page ID #:132



         Mathew K. Higbee, Esq., SBN 241380
       1 Ryan E. Carreon, Esq., SBN 311668
       2 HIGBEE & ASSOCIATES
         1504 Brookhollow Dr., Suite 112
       3 Santa Ana, CA 92705
       4 (714) 617-8336
         (714) 597-6559 facsimile
       5 Email: mhigbee@higbeeassociates.com
       6
         Attorney for Plaintiff,
       7
         URBANLIP.COM LTD.
       8
       9                     UNITED STATES DISTRICT COURT
     10                     CENTRAL DISTRICT OF CALIFORNIA

     11
           URBANLIP.COM LTD.                      Case No. 8:18-cv-01685-DOC-JDE
     12
                                                  DECLARATION OF RYAN E.
     13                          Plaintiff,       CARREON IN OPPOSITION TO
           v.                                     REQUEST TO RESCHEDULE THE
     14                                           SCHEDULING CONFERNCE
     15    LEREVE SKIN INSTITUTE INC., a          Judge:                David O. Carter
           California Corporation; HELEN YU, an   Courtroom:                       9-D
     16                                           Conference Date:       Dec. 20, 2018
           individual; and DOES 1 through 10      Conference Time:            1:30 p.m.
     17    inclusive,
     18                          Defendant.       Complaint Filed: Sept. 18, 2018
     19
     20
     21
     22
     23
     24
     25
     26
     27
     28
	                              DECLARATION OF RYAN E. CARREON
                                            i
    Case 8:18-cv-01685-DOC-JDE Document 32 Filed 12/13/18 Page 2 of 6 Page ID #:133


                              DECLARATION OF RYAN E. CARREON
       1
       2   I, Ryan Carreon, declare as follows:
       3
                  1.     I am over the age of 18 years old. I am an attorney at law admitted to
       4
           practice in the Central District of California. I have personal knowledge of all
       5
       6   matters stated herein, and if called as a witness, I could and would competently
       7
           testify thereto.
       8
                  2.     I am the attorney of record for Plaintiff urbalip.com Ltd. (“UrbanLip”)
       9
     10    in the above captioned matter.
     11
                  3.     I submit this declaration in opposition to Defendant Helen Yu’s
     12
           request for a 30-day continuance of the Scheduling Conference currently on
     13
     14    calendar for December 20, 2018 at 1:30 p.m.
     15
                  4.     On September 24, 2018, I emailed Defendant Yu a courtesy copy of
     16
     17    the Complaint and Exhibits in this matter. Ms. Yu immediately responded.

     18           5.     Since that time we have been in regular contact with each other
     19
           regarding various aspects of this case.
     20
     21           6.     Since approximately late October, 2018, Ms. Yu and I have been

     22    engaged in substantive settlement discussions, including speaking on the phone on
     23
           multiple occasions and exchanging numerous emails.
     24
     25           7.     Additionally, we also met and conferred regarding the Plaintiff’s

     26    Motion to Strike, and conferred and prepared the Rule 26 Joint Report in
     27
           anticipation of the scheduling conference.
     28

	                                  DECLARATION OF RYAN E. CARREON
                                                1
    Case 8:18-cv-01685-DOC-JDE Document 32 Filed 12/13/18 Page 3 of 6 Page ID #:134


                 8.       Ms. Yu has been very pleasant and easy to work with, and both parties
       1
       2   have voluntarily exchanged information in order to facilitate our settlement
       3
           discussions.
       4
                 9.       For the first time, on Tuesday, December 11, 2018, Ms. Yu requested
       5
       6   that I stipulate to a 30-day continuance of the Scheduling Conference. After Ms.
       7
           Yu’s request, but before I could respond, the Court issued its ruling granting
       8
           UrbanLip’s Motion to Strike, and ordering Defendant LeReve to obtain counsel no
       9
     10    later than January 1, 2018.
     11
                 10.      Since Defendant Yu does not receive automatic ECF notifications, I
     12
           forwarded a copy of the order to her. I also explained to Ms. Yu that the December
     13
     14    20th conference was primarily for discussing the timeline of the case and
     15
           formalizing the Scheduling Order. I also explained that, while I expected that the
     16
     17    Court would want to talk to the parties about the case, that the conference was not a

     18    trial and I did not anticipate that any substantive rulings would be made. I also
     19
           stated that I thought it would be helpful for both parties to be able to speak directly
     20
     21    to the Court, and for the Court to be able to enter a Scheduling Order that would

     22    ostensibly include an ADR referral.
     23
                 11.      While I can appreciate Defendant Yu’s reasons for requesting a
     24
     25    continuance, I do not believe that proceeding with the conference as currently

     26    scheduled would prejudice Defendant Yu in any way, including her ability to
     27
           present her case or defend herself if she decides not to retain an attorney.
     28
                 12.      Conversely, Plaintiff would be prejudiced in this matter.
	                                   DECLARATION OF RYAN E. CARREON
                                                 2
    Case 8:18-cv-01685-DOC-JDE Document 32 Filed 12/13/18 Page 4 of 6 Page ID #:135


                 13.    First, the lack of a Scheduling Order would unduly delay the
       1
       2   adjudication of this case should the parties not be able to settle. At this point the
       3
           parties have made a good faith effort to settle, but are far apart on many material
       4
           settlement terms. Additionally, as reflected in the Joint Rule 26 Report previously
       5
       6   submitted to the Court, the parties have vastly different proposals for the timeline of
       7
           this case which will likely require direct discussion with the Court to resolve.
       8
                 14.    Second, the Court has Ordered Defendant LeReve to obtain counsel
       9
     10    and file an Answer no later than January 1, 2018; after the currently scheduled
     11
           conference date, but nearly three weeks before the proposed date of January 20th,
     12
           2019. Given that it is possible that Defendant LeReve does not obtain counsel by
     13
     14    that date, I would like to speak with the Court and Defendant Yu about the
     15
           procedural implications of potential default proceedings against Defendant LeReve
     16
     17    prior to deadline.

     18          15.    Third, I believe that an in person conference would be beneficial to
     19
           both parties, as it would allow a direct dialogue with the Court which I personally
     20
     21    believe will be beneficial and allow the parties to potentially reevaluate their

     22    settlement positions.
     23
                 16.    Finally, Defendant Yu alluded to allegations in the Complaint
     24
     25    regarding prior infringements that occurred in 2012. To be clear, UrbanLip does not

     26    claim those infringements as part of this lawsuit as they would be well outside the
     27
           statute of limitations. To the extent that Defendant Yu needs time to contact persons
     28
           with knowledge of those infringements, Defendant Yu will have plenty of time to
	                                  DECLARATION OF RYAN E. CARREON
                                                3
    Case 8:18-cv-01685-DOC-JDE Document 32 Filed 12/13/18 Page 5 of 6 Page ID #:136


           act within the appropriate discovery timeframe set forth in the Scheduling Order. I
       1
       2   do not believe that information will be needed to prepare for the December 20th
       3
           conference.
       4
                 17.      Therefore, I respectfully oppose Defendant Yu’s request for a
       5
       6   continuance.
       7
                 I certify under penalty of perjury under the laws of the United States that the
       8
           foregoing is true and correct. Executed on December 13, 2018, at Santa Ana,
       9
     10    California.
     11
     12                                                  /s/ Ryan E. Carreon
                                                         Ryan E. Carreon, Esq.
     13                                                  Counsel for Plaintiff

     14
     15
     16
     17
     18
     19
     20
     21
     22
     23
     24
     25
     26
     27
     28

	                                   DECLARATION OF RYAN E. CARREON
                                                 4
    Case 8:18-cv-01685-DOC-JDE Document 32 Filed 12/13/18 Page 6 of 6 Page ID #:137


                                         PROOF OF SERVICE
       1
           I, the undersigned, say:
       2
       3
                 I am a citizen of the United States and I am a member of the Bar of this
       4
           Court. I am over the age of 18 and not a party to the within action My business
       5
           address is 1504 Brookhollow Dr., Ste 112, Santa Ana, California, 92705.
       6
       7         On December 13, 2018, I caused to be served the foregoing documents:
       8
                 DECLARATION OF RYAN E. CARREON IN OPPOSITION
       9
     10    X     (BY MAIL) I deposited such envelope in the mail at Santa Ana, California.
           The envelope was mailed with postage thereon fully prepaid and addressed to the
     11    person below:
     12
           Helen Yu
     13    18 Technology Drive, Suite 138
     14    Irvine, CA 92618

     15
     16          I certify under penalty of perjury under the laws of the United States that the

     17    foregoing is true and correct. Executed on December 13, 2018, at Santa Ana,

     18    California.

     19
                                                        /s/ Ryan E. Carreon
     20                                                 Ryan E. Carreon, Esq.
                                                        Counsel for Plaintiff
     21
     22
     23
     24
     25
     26
     27
     28

	                                 DECLARATION OF RYAN E. CARREON
                                               5
